Pfeifer, J.,
dissenting. I dissent from the majority decision in part because it incorrectly holds that Contreras’s claim arises under R.C. 4113.52(A)(1). Instead, his claim arises under R.C. 4113.52(A)(3), which provides:
“If an employee becomes aware in the course of his employment of a violation by a fellow employee of any state or federal statute, any ordinance or regulation of a political subdivision, or any work rule or company policy of his employer and the employee reasonably believes that the violation either is a criminal offense that is likely to cause an imminent risk of physical harm to persons or a hazard to public health or safety or is a felony, the employee orally shall notify his supervisor or other responsible officer of his employer of the violation and. subsequently shall file with the supervisor or officer a written report that provides sufficient detail to identify and describe the violation.” (Emphasis added.).
It is obvious that R.C. 4113.52(A)(1) and (A)(3) are meant to address different situations and persons: (A)(1) contemplates an employer violation of law and (A)(3) involves an employee violation. It is just as obvious that (A)(3) governs Contreras’s situation. No one has ever claimed that it was official Complas policy to steal customer property to fund employee drug abuse. The activity at issue occurred among employees acting completely outside the company’s authority. It *252is difficult to imagine a violation which could be more purely employee-oriented. R.C. 4112.52(A)(3) exists for a reason, and the actions of Complas employees fit squarely into the type of activity that the statute contemplates that a loyal employee might report.
The majority’s suggestion that an (A)(3) situation must meet the reporting requirements of (A)(1) ignores the clear intent of the legislature to differentiate between reporting one’s employer and reporting a fellow employee. The reporting requirements in (A)(3) are not as stringent as those in (A)(1) because the company itself is not the accused wrongdoer in an (A)(3) situation. The independent, illegal activities of employees, not company policy, are called into question. Requirements built in to protect the company become less necessary when the company itself is not culpable. Since Contreras fits into R.C. 4113.52(A)(3), he was not required to first notify the company before reporting his fellow employees to appropriate law enforcement officials. Had the General Assembly intended to impose such a requirement, it could have required, as it did in (A)(1), that employees wait twenty-four hours before contacting a prosecutor. However, the language of R.C. 4113.52(A)(3) is clear and unambiguous and contains no such requirement.
When he heard of possible illegal conduct by other employees, Contreras was bound by statute to investigate. R.C. 4113.52(B) provides in part:
“No employer shall take any disciplinary or retaliatory action against an employee for making any report authorized by division (A)(3) of this section if the employee made a reasonable and good faith effort to determine the accuracy of any information so reported, or as a result of the employee’s having made any inquiry or taken any other action to ensure the accuracy of any information reported under that division.”
Therefore, I would leave to the jury the question of whether Contreras was terminated for making the report or for taking actions to ensure the accuracy of the information he reported (or for going further than necessary to ensure the accuracy of the information), or for some other reason for which the statute offers no protection. The majority may not agree with the actions that Contreras took, but the protections uniquely afforded by R.C. 4113.52(A)(3) may mean something to somebody else someday. Unfortunately, the majority opinion has basically rendered those protections meaningless.
I also dissent from the majority’s holding that Contreras does not have a common-law cause of action. The issue is far from moot. Rather, even if Contreras did not meet all the statute’s requirements, he still had a common-law cause of action.
With its holding that an employee has to fall four square into the statute to receive common-law relief, the majority takes a backward leap into the world *253created by this court in Phung v. Waste Mgt., Inc. (1986), 23 Ohio St.3d 100, 23 OBR 260, 491 N.E.2d 1114, which left an employee discharged for whistleblowing with no rights against his employer. The majority chooses to ignore the progress that the law has made since Phung.
In 1988, the General Assembly enacted the Whistleblower Statute, therefore enunciating the public policy against retaliatory discharges for reporting an employer’s wrongdoing. In Greeley v. Miami Valley Maintenance Contrs., Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981, this court found an exception to the right to terminate employment at will for “any cause” where the “discharge is in violation of a statute and thereby contravenes public policy.” Greeley, at paragraph two of the syllabus. In Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51, we held that to state a claim of wrongful discharge in violation of public policy, a plaintiff is not limited to having to prove the violation of a specific statute.
Thus, even in cases where the statutory remedy does not apply, the question remains whether the public policy behind the statute is violated. In such cases, victims should have an opportunity to pursue civil remedies.
The Whistleblower Statute is the guiding light that Greeley instructs courts to follow in developing public-policy-based common-law exceptions to employment at will. The statute was the green light for the common law to develop in a way reflective of the public-policy concerns behind the statute. Thus, in this case, I would have allowed Contreras the opportunity to prove that the public policy behind the statute was violated.
I am encouraged that the majority has left open the question as to whether a person who fits within the Whistleblower Statute is limited to the recovery prescribed in the statute. The remedies that R.C. 4113.52 provides are deficient. The plum relief is reinstatement to the former position. In situations like the one at issue, the history of enmity, emotion and distrust between the parties, especially given their fiduciary relationship, makes the prospect of reinstatement unrealistic.
Finally, I would instruct the trial court on remand to determine the applicability of the attorney-client privilege on a item-by-item basis. The attorney-client privilege is not absolute, and the societal interest in providing Contreras the right to pursue his suit may outweigh the societal interest in preserving the information shared in this particular attorney-client relationship.